Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,972,681. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recite features/limitations claims of instant application.
Instant application
Reference.
Claim 1, 
 1.  An image processing method comprising: receiving a plurality of source images from at least two imaging devices; and transmitting the plurality of source images by: preprocessing the plurality of source images according to preset preprocessing requirements to generate a plurality of preprocessed images; merging the plurality of preprocessed images according to preset merging requirements to generate a target image; encoding the target image; and transmitting the encoded target image.
5. The method of claim 4, wherein merging the plurality of preprocessed images includes: storing the plurality of preprocessed images sequentially in a target cache; and forming the target image in the target cache according to the merging orders and the merging coordinates.

2. The method of claim 1, wherein preprocessing the plurality of source images includes: performing at least one of a scaling process, a cropping process, or a stretching-shrinking process on the plurality of source images.

3. The method of claim 1, further comprising, after preprocessing the plurality of source images and before merging the plurality of preprocessed images: storing the plurality of preprocessed images in respective output caches.

6. The method of claim 1, wherein merging the plurality of preprocessed images includes: arranging the plurality of preprocessed images by at least partially overlapping or in a split-screen mode.

11. An image processing system comprising: a processor configured to: receive a plurality of source images from at least two imaging devices; and control to transmit the plurality of source images by: preprocess the plurality of source images according to preset preprocessing requirements to generate a plurality of preprocessed images; merge the plurality of preprocessed images according to preset merging requirements to generate a target image; encode the target image; and transmit the encoded target image.
15. The system of claim 14, wherein the processor is further configured to: store the plurality of preprocessed images sequentially in a target cache; and form the target image in the target cache according to the merging orders and the merging coordinates.

12. The system of claim 11, wherein the processor is further configured to: perform at least one of a scaling process, a cropping process, or a stretching-shrinking process on the plurality of source images.

13. The system of claim 11, wherein the processor is further configured to: store the plurality of preprocessed images in respective output caches, after preprocessing the plurality of source images and before merging the plurality of preprocessed images.


Claim.1
An image encoding method comprising: preprocessing source images according to preset preprocessing requirements to generate preprocessed images; merging the preprocessed images according to preset merging requirements to generate a target image, including: storing the preprocessed images sequentially in a target cache; and merging the preprocessed image to form the target image in the target cache according to merging orders and merging coordinates; and encoding the target image.







2. The method of claim 1, wherein preprocessing the source images includes: performing at least one of a scaling process, a cropping process, or a stretching-shrinking process on the source images.


3. The method of claim 1, further comprising, after preprocessing the source images and before merging the preprocessed images: storing the preprocessed images in respective output caches.


4. The method of claim 1, wherein merging the preprocessed images further includes: arranging the preprocessed images by at least partially overlapping or in a split-screen mode.


9. An image encoding system comprising: a processor configured to: preprocess source images according to preset preprocessing requirements; and merge preprocessed images according to preset merging requirements to generate a target image, including: storing the preprocessed images sequentially in a target cache; and merging the preprocessed images to form the target image in the target cache according to merging orders and merging coordinates; and an encoder coupled to the processor and configured to encode the target image.







10. The system of claim 9, wherein the processor is further configured to: perform at least one of a scaling process, a cropping process, or a stretching-shrinking process on the source images.


11. The system of claim 9, wherein the processor is further configured to: store the preprocessed images in respective output caches, after preprocessing the source images and before merging the preprocessed images.
Explaining of the difference for ODP…


Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mikes Pub. No: US 20140375759 A1.
Regarding claim 1, Mike disclose for receiving a plurality of source images from at least two imaging devices (see [0041]. See  “A method designated A for coordinated adjustment of images captured by at least a first and a second camera, the images suitable for stitching on a host, including capturing a first image in the first camera and a second image in the second camera”); and transmitting the plurality of source images ( see  transmitting in [0031] and [0042]) by: preprocessing the plurality of source images according to preset preprocessing requirements to generate a plurality of preprocessed images ( (see [0030] see “the preprocessed images are stored 219 in memory 114”); merging the plurality of preprocessed images according to preset merging requirements to generate a target image (Fig.3, see “[0031] The preprocessed images from each camera are then transmitted 220 to the host, which then performs stitching 222, including merging the individual camera images into a stitched image”, also see [(0042]) ; encoding the target image (see [0029], see “In embodiments, the preprocessed image may also be compressed”), note compressing images corresponds to encoding).; and transmitting the encoded target image ( see  transmitting in [0031] and [0042]).
Regarding claim 2, Mike disclose for, wherein preprocessing the plurality of source images includes: performing at least one of a scaling process, a cropping process, or a stretching-shrinking process on the plurality of source images (see “[0040] These determined scaling parameters are among the adjustment parameters transmitted from the master to each camera, and used by each camera to adjust the images before the images are transmitted to the host for final stitching”, also see [0032]).
Regarding claim 3, Mike disclose for, after preprocessing the plurality of source images and before merging the plurality of preprocessed images: storing the plurality of preprocessed images in respective output caches (see “[0030] In embodiments where the host is not connected to the cameras during the time images are captured, the preprocessed images are stored 219 in memory 114 until such time as the host is connected to the cameras and the images can be transmitted to the host. In particular embodiments, the preprocessed images are stored 219 in nonvolatile memory 118).
Regarding claim 4, Mike disclose for, wherein merging the plurality of preprocessed images according to the preset merging requirements includes merging the plurality of preprocessed images according to merging orders and merging coordinates (see “{(0015] FIG. 3 shows a method 200 for distributed processing of coordinated automatic white balancing, and contrast and brightness adjustment, of captured images suitable for stitching”, further see [0015], see “ These communications are controlled by machine readable instructions of a coordination firmware 170 located in each camera firmware memory 112 and a coordination firmware 172 in the host”).
Regarding claim 8, Mike disclose for, wherein receiving the plurality of source images includes: storing the plurality of source images in respective input caches (see “[0030] In embodiments where the host is not connected to the cameras during the time images are captured, the preprocessed images are stored 219 in memory 114 until such time as the host is connected to the cameras and the images can be transmitted to the host. In particular embodiments, the preprocessed images are stored 219 in nonvolatile memory 118).
Regarding 11 see the rejection of claim 1. It recites similar limitation as claim 11. Except for a processor (see Fig.1 processor 110). Hence it is similarly analyzed and rejected.
Regarding claim 12, 13 and 14. See the rejections of claims 2, 3 and 4 respectively. They recite similar limitations as claims 12, 13 and 14. Hence they are similarly analyzed and rejected.
Regarding claim 18. See the rejections of claim 8. It recites similar limitation as claim 18. Hence it is similarly analyzed and rejected.
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being Uunpatentable over Mikes Pub. No: US 20140375759 A1 in view of Liu Pub. No: US 20130208997 A1.
Regarding claim 6, Mikes does not disclose for, wherein merging the preprocessed images includes: arranging the preprocessed images by at least partially overlapping or in a split-screen mode. However, in the same field of endeavor Liu teaches the above missing limitation of Mikes (see [0104] of Liu see “FIG. 6, image f1 and image f2 have a stitching area and an overlapping area. Generally speaking, if the selected stitching area and overlapping area are oversized, there will be problems that the image is blurred and that the edge information is not obvious. If the selected stitching area and overlapping area are undersized, the seams of image cannot be eliminated”). It would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Liu with the system and method of Mikes in order to eliminate the blurring in an image combining.
Regarding claim 16, see the rejection of claim 6. It recites similar limitations as 16. Hence it is similarly analyzed and rejected.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikes Pub. No: US 20140375759 A1 in view of Holland et al. Pub. No: US 20160292827 A1.
Regarding claim 7, Mikes does not disclose for, wherein merging the preprocessed images includes: setting one or more of the preprocessed images to be hidden or semi-transparent. However, in the same field of endeavor Liu teaches the above missing limitation of Mikes (see [0034] of Holland, see “GPU 118 may upscale the downscaled source image back to its original size, and then combine this processed image with a semi- transparent image to create the blurred effect of the source image”). It would have been obvious to of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Holland with the system and method of Mikes in order to obtain the claimed limitation via creating a blur effect of the source image.
Regarding claim 17, see the rejection of claim 7. It recites similar limitations as 17. Hence it is similarly analyzed and rejected.
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 5,9-10, 15 and 19-20 would be in allowable condition, if applicant overcome the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song US 20190208138 A1, is cited because reference teaches “the merging coordinates of a preprocessed image can be, for example, coordinates of one point (pixel), such as the lower left point, of the preprocessed image in the target image. According to the merging orders and the merging coordinates, the preprocessed images can be merged together to generate the target image”, in [0039]. 
Weston et al.  US 20100142798 A1 is cited because reference teaches “for example, features that are hidden due to occlusion in one image will also be hidden due to occlusion in the second. This is illustrated by the rays 78 illustrating the view the imaging device 44 has of the tall feature 80 on the object”, in [0118].
PHANG et al.  US 20140333421 A1is cited because reference teaches “The UI rendering module 254-2 may include an image compositor module combining images, a coordinate combination module combining and generating coordinates on the screen on which an image is to be displayed”. In [0078].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664